Case 3:18-cv-00162-GMG Document 163 Filed 02/24/21 Page 1 of 4 PageID #: 1036




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


S.L., a minor, by and through her
parent and legal guardian D.L.

              Plaintiff,


v.                                                   Civil Action No. 3:18-CV-162
                                                     Honorable Gina M. Groh


CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE;
BRANDT WILLIAMSON, M.D.;
MISTY HUNSADER, PA-C;
SMOKY MOUNTAIN EMERGENCY
SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.,

              Defendants.

   CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER’S MOTION TO
DISMISS THE FIRST AND RELATED PARTS OF THE FOURTH CAUSE OF ACTION
              OF PLAINTIFF’S THIRD AMENDED COMPLAINT

       NOW COMES City Hospital, Inc. d/b/a Berkeley Medical Center, (“BMC”), by and

through its counsel, and respectfully moves this Honorable Court to dismiss the First Cause and

related parts of the Fourth Cause of Action of Plaintiff’s Third Amended Complaint because

Plaintiff lacks “the irreducible constitutional minimum of standing.” Lujan v. Defs. of Wildlife,

504 U.S. 555, 560, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351 (1992).

       While “[a] plaintiff may [] obtain injunctive relief in appropriate cases under Title III” of

the Americans with Disabilities Act, Proctor v. Prince George’s Hosp. Ctr., 32 F. Supp. 2d 820,

824 (D. Md. 1998); 42 U.S.C. 12182(a), she cannot do so without establishing an “injury in fact.”
Case 3:18-cv-00162-GMG Document 163 Filed 02/24/21 Page 2 of 4 PageID #: 1037




Lujan, 504 U.S. at 560. Without an injury in fact that is “actual or imminent,” Plaintiff fails to

meet her burden to “establish[] [she has] standing to raise the claims asserted” Aikins v. St. Helena

Hosp., 843 F. Supp. 1329, 1333 (N.D. Cal. 1994). Without standing, Plaintiff’s claim must be

dismissed. (“Article III of the United States Constitution requires that those who seek to invoke

the power of the federal courts must allege an actual case or controversy.” Schroedel v. New York

Univ. Med. Ctr., 885 F. Supp. 594, 597 (S.D.N.Y. 1995)).

       Because this Honorable Court already determined that Plaintiff’s Complaint failed to meet

the standing requirement [ECF 143, p. 9-11], and because Federal Rule of Civil Procedure 12(h)(3)

requires the Court to dismiss an action at any time it determines that it lacks subject matter

jurisdiction, BMC moves this court for dismissal of Plaintiff’s First Cause of Action and the related

parts of the Fourth Cause of Action.

       The grounds for this Motion are more fully set forth in the attached Memorandum of Law.

Respectfully submitted this 24th day of February, 2021.

                                       CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL
                                       CENTER, A subsidiary of WEST VIRGINIA
                                       UNIVERSITY HOSPITALS-EAST, INC., d/b/a WV
                                       UNIVERSITY HEALTHCARE

                                       By Counsel

/s/ Joshua Boggs
Christine S. Vaglienti (W. Va. State Bar ID #4987)
Joshua K. Boggs (W. Va. State Bar ID #10096)
Lauren T. Krupica (W. Va. State Bar ID #11719)
WEST VIRGINIA UNITED HEALTH SYSTEM, INC.
West Virginia University Hospitals, Inc.
1238 Suncrest Towne Centre Drive
Morgantown, West Virginia 26505
Telephone: 304/598-4070
Facsimile: 304/598-9888
vaglientic@wvumedicine.org
joshua.boggs@wvumedicine.org
lauren.twiggkrupica@wvumedicine.org
Case 3:18-cv-00162-GMG Document 163 Filed 02/24/21 Page 3 of 4 PageID #: 1038




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., a minor, by and through her
parent and legal guardian D.L.

              Plaintiff,


v.                                                   Civil Action No. 3:18-CV-162
                                                     Honorable Gina M. Groh


CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE;
BRANDT WILLIAMSON, M.D.;
MISTY HUNSADER, PA-C;
SMOKY MOUNTAIN EMERGENCY
SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.,

              Defendants.

                                CERTIFICATE OF SERVICE

       I, Joshua K. Boggs, do hereby certify that I have electronically filed and caused to be served
this 24th day of February, 2021, the foregoing “CITY HOSPITAL, INC. d/b/a BERKELEY
MEDICAL CENTER’S MOTION TO DISMISS THE FIRST AND RELATED PARTS OF
THE FOURTH CAUSE OF ACTION OF PLAINTIFF’S THIRD AMENDED
COMPLAINT” via the United States District Court for the Northern District of West Virginia’s
CM/ECF:

             Shawna White, Esq.                                   Samantha Crane
          Disability Rights of WV                        Autistic Self Advocacy Network
             1207 Quarrier Street                         1010 Vermont Ave., Suite 618
          Litton Building, Suite 400                         Washington, D.C. 20005
           Charleston, WV 25301                            scrane@autisticadvocacy.org
             swhite@drofwv.org                                 Counsel for Plaintiff
           Counsel for Plaintiff
Case 3:18-cv-00162-GMG Document 163 Filed 02/24/21 Page 4 of 4 PageID #: 1039




            Allan N. Karlin, Esq.                         Tamela White, Esq.
              Jane E. Peak, Esq.                         Julian P. Pecora, Esq.
    Allan K. Karlin & Associates, PLLC                  Farrell White & Legg
             174 Chancery Row                              914 Fifth Avenue
          Morgantown, WV 26505                               P.O. Box 6457
             jep@wvjustice.com                      Huntington, WV 25772-6457
            ank@wvjustice.com                              tjw@farrell3.com
            Counsel for Plaintiff                           jp@farrell3.com
                                               Counsel for Brandt Williams, MD, Misty
                                              Hunsader, PA-C, Smokey Mountain Health
                                               Services and Health Care Alliance, Inc.



                                         /s/ Joshua Boggs
                                         Joshua K. Boggs (W. Va. State Bar No. 10096)
